Citation Nr: 1550566	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  06-16 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected trigeminal neuralgia, right 5th cranial nerve.

2.  Entitlement to an initial rating in excess of 30 percent for service-connected anxiety and depression.


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1970 to April 1975.

This matter originates from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri, that granted service connection for anxiety and depression assigning a 30 percent rating effective June 5, 2003, and denied a rating greater than 30 percent for trigeminal neuralgia, right 5th cranial nerve.  The appellant appealed these issues to the Board and in January 2009, the Board denied the issues.  The appellant thereafter filed a timely appeal of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By Court Order in May 2010, the Court granted a Joint Motion for Remand filed by the parties that vacated the Board's January 2009 decision and remanded the matter back to the Board.  In November 2010 the Board, in turn, remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development; namely, to afford him a contemporaneous VA examination and obtain any outstanding medical records pertinent to the appeal.  There has been substantial compliance with the Board's November 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  By rating decision in May 2013 rating, the RO increased the rating for the Veteran's trigeminal neuralgia, right 5th cranial nerve disability to 50 percent, effective in June 2003.  The matter is once again before the Board.

In February 2015, the Veteran's attorney requested a 60 day extension of time to submit additional evidence in support of the Veteran's claim. The Board granted such motion in March 2015.

In April 2015, the Veteran's attorney requested a second 60 day extension of time to submit additional evidence in support of the Veteran's claim.  The Board granted such motion in July 2015.  Additional evidence was received by the Board in July 2015 and is discussed in the remand below.

This appeal was processed using the Virtual VA AND Veteran's Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issues of entitlement to an effective date earlier than June 5, 2003, for a 50 percent rating for trigeminal neuralgia, right 5th cranial nerve, entitlement to an effective date earlier than April 8, 2013, for the grant of service connection for trigeminal neuralgia, right 7th cranial nerve, and entitlement to effective dates earlier than April 8, 2013 for the grant of a TDIU and educational benefits under Chapter 35 are being developed at the RO and have not been certified for appellate review.


REMAND

Increased Rating for Trigeminal Neuralgia, Right 5th Cranial Nerve

The Veteran is in receipt of a 50 percent rating for his service connected connected trigeminal neuralgia, right 5th cranial nerve, the highest schedular rating  available, for his trigeminal nerve disability.  However, on a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In this regard, the Board notes that the RO did not consider this claim on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  In fact, in expressing dissatisfaction with the 50 percent rating assigned for the Veteran's trigeminal nerve disability, his representative specifically asserted that the RO failed to consider an increased disability rating on an extra-schedular basis.  

Although the Board subsequently granted the Veteran a TDIU rating in February 2015, the issue of entitlement to an extra-schedular rating for trigeminal neuralgia, right 5th cranial nerve, must nevertheless be considered.  See Colayong v. West, 12 Vet. App. 524, 537 (1999) (stating that although the Court reversed the Board's denial of a TDIU and ordered the grant of this benefit, VA nevertheless conceded that "even if a TDIU is awarded, the Veteran is still entitled to fair adjudication of the other claims," which included a claim for an extraschedular rating).  Moreover, while the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

Increased Rating for Anxiety and Depression

Following the issuance of the supplemental statement of the Case in May 2013 regarding the matter of entitlement to a higher than 30 percent rating for service-connected anxiety and depression, the Board received additional evidence in support of the claim.  This pertinent evidence was received in July 2015 and consists of VA medical evidence and additional argument.  

VA regulations require that pertinent evidence submitted by the appellant must be referred to the AOJ for review and preparation of a Supplemental Statement of the Case (SSOC) unless this procedural right is waived by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (c) (2014). 

In this case, the additional evidence was not accompanied by a written waiver of review.  Accordingly, this matter must be remanded so that the AOJ can review the additional evidence in the first instance.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for an extraschedular rating for trigeminal neuralgia, right 5th cranial nerve, to the Under Secretary for Benefits or the Director of Compensation Service.
 
2.  After the above development has been completed, readjudicate the issues on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




